Citation Nr: 0523021	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for vision problems, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/asthma, claimed as secondary to 
diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for a left big toe 
disability, claimed as secondary to diabetes mellitus.

8.  Entitlement to service connection for a left knee 
replacement, claimed as secondary to a respiratory condition.

9.  Entitlement to a total disability based rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the veteran's service 
connection claims and entitlement to TDIU.




FINDINGS OF FACT

1.  The veteran has been diagnosed with diabetes mellitus.

2.  The veteran served in Vietnam during the Vietnam war.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's diabetes mellitus is 
not etiologically related to herbicide exposure, but was 
instead caused by prednisone treatment for non-service 
connected pulmonary emphysema/asthma.

4.  The veteran does not have a service-connected disability.  

5.  Competent medical evidence does not indicate that the 
veteran currently has peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Service connection for vision problems is not warranted.  
38 C.F.R. § 3.310 (2004).

3.  Service connection for hypertension is not warranted.  38 
C.F.R. § 3.310 (2004).

4.  Service connection for COPD/asthma is not warranted.  38 
C.F.R. § 3.310 (2004).

5.  Service connection for peripheral neuropathy is not 
warranted.  38 C.F.R. § 3.310 (2004).

6.  Service connection for coronary artery disease is not 
warranted.  38 C.F.R. § 3.310 (2004).

7.  Service connection for a left big toe disability is not 
warranted.  38 C.F.R. § 3.310 (2004).

8.  Service connection for a left knee replacement is not 
warranted.  38 C.F.R. § 3.310 (2004).

9.  In the absence of any service connected disability, 
entitlement to TDIU is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
diabetes mellitus due to exposure to herbicide agents in 
Vietnam.  He also seeks service connection for a number of 
disabilities on a secondary basis, claimed as being due to 
diabetes mellitus.  He is also seeking entitlement to TDIU. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
Specifically, the February 2004 SOC detailed the requirements 
for presumptive service connection for diseases associated 
with exposure to herbicides pursuant to 38 C.F.R. §§ 3.307, 
3.309 (2004) and the requirements for secondary service 
connection pursuant to 38 C.F.R. § 3.310 (2004).

More significantly, a letter was sent to the veteran in March 
2002 which was specifically intended to address the 
requirements of the VCAA.  The March 2002 letter detailed the 
evidentiary requirements for service connection claims, 
including "a relationship between your current disability 
and an injury, disease, or event in service."  The March 
2002 also letter stated "you may be entitled to compensation 
at the 100 percent rate if you are unable to secure and 
follow a substantially gainful occupation solely due to your 
service-connected disabilities," which was followed by the 
evidentiary requirements for a claim for TDIU.  As stated 
above, the February 2004 SOC included the evidentiary 
requirements for presumptive service connection for certain 
disabilities due to herbicide exposure and secondary service 
connection claims.

Thus, the March 2002 letter, along with the February 2004 
SOC, not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The March 
2002 VCAA letter stated: "If we do not yet have them, we 
will get service medical records and will review them to see 
if they show you had an injury or disease in service.  We 
will also get other military service records if they are 
necessary. . . . We will get any VA medical records or other 
medical records you tell us about. . . . We will try to help 
you get such things as medical records, employment records, 
or records from other Federal agencies."  The March 2002 
letter also indicated that a VA examination might be 
scheduled if necessary to make a decision on his claims, and 
that special herbicide examinations were available to Vietnam 
veterans free of charge.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2002 letter stated:  "If there are any private 
medical records, that are not already of record, that would 
support you claim for the above mentioned disabilities, you 
can complete, sign and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will assist you in 
getting those records".  The March 2002 letter also informed 
the veteran as follows:  "You must give us enough 
information about your records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to make sure these records are received by 
us."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2002 letter requested:  "Send 
the information describing additional evidence or the 
evidence itself [to the RO]."  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the March 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one year period has since 
elapsed.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to adjudication of his 
claims, which was by rating decision in May 2002.      

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's 
private treatment records.  The veteran was provided a VA 
examination in April 2002, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted a 
physical evaluation and rendered appropriate diagnoses and 
opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined a personal 
hearing on his April 2004 substantive appeal (VA Form 9).

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.



Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2) and peripheral 
neuropathy.  See 38 C.F.R. § 3.309(e) (2004); see also 38 
U.S.C.A. § 1116(f) (West 2002), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001) [which added diabetes 
mellitus (Type 2) to the list of presumptive diseases as due 
to herbicide exposure].

Diabetes mellitus shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).



Analysis

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicide.

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to herbicide exposure he experienced in connection 
with his Vietnam service.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with diabetes 
mellitus.  Hickson element (1) is therefore satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of diabetes 
mellitus in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The veteran's 
service medical records are entirely silent as to complaints, 
treatment or diagnosis of diabetes mellitus, and a separation 
examination dated in July 1969 shows that urinalysis with 
respect to sugar was negative when tested.  A diagnosis of 
diabetes was confirmed in 1999, thirty years following 
service separation. Accordingly, that part of Hickson element 
(2) relating to in-service disease is not satisfied.

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  The veteran's service in 
Vietnam and resulting presumed exposure to herbicides is not 
in dispute.  Agent Orange exposure is presumed, satisfying 
element (2).

The first two Hickson elements have thus been satisfied.  
With respect to element (3), medical nexus, type II diabetes 
mellitus is ordinarily presumed to be service connected when 
the claimant has had Agent Orange exposure.  See 38 C.F.R. 
§ 3.309(e) (2004).  Ordinarily, this would end the Board's 
inquiry and service connection would be granted.  However, 
this case involves a relatively unusual situation in which 
medical evidence of record specifically indicates that the 
veteran's diabetes is a result, not of presumed herbicide 
exposure, but of steroid treatment for a non service-
connected disability.  

As was discussed in the law and regulations section above, 
the presumption of in-service incurrence of diabetes mellitus 
due to herbicide exposure may be rebutted when there is 
competent medical evidence showing that an intercurrent 
disease or injury, not the in-service herbicide exposure, 
caused the disease.  See 38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2004).  The Board must address this 
matter.

Crucially, the competent and probative evidence of record 
includes several medical opinions which relate the veteran's 
diabetes to the ongoing prednisone treatment.  K.A.C., M.D. 
indicated in an October 1999 record that the veteran had 
recently been diagnosed with diabetes at a private hospital 
when he was admitted for pneumonitis.  Dr. K.A.C. indicated 
the veteran's diabetes is "most likely secondary to the 
prednisone."  A statement from Dr. J.P.T. dated in November 
1999 noted the veteran "has a number of complications of the 
steroids, including diabetes."  The examiner at a VA 
examination in April 2002 stated: "Diabetes mellitus caused 
by chronic oral steroid use for pulmonary emphysema/asthma. 
 
Dr. K.A.C.'s statement, the November 1999 statement from Dr. 
J.P.T. and the report of the April 2002 VA examination all 
indicate that the veteran's diabetes is due to prednisone.

There is no competent medical evidence to the contrary.  The 
veteran in substance contends that his diabetes was induced 
by herbicide exposure and not prednisone.  However, it is now 
well-settled that a lay person, such as the veteran is not 
competent to ascribe etiology to a diagnosis or symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a 
lay person without medical training is not competent to 
comment on medical matters]; see also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

The Board observes in passing that the veteran himself noted 
during the April 2002 VA examination that his diabetes was 
steroid-induced.  See the April 2002 VA examination page 2.  
This is not competent medical evidence, see Espiritu and 
38 C.F.R. § 3.159 (a)(1), but it does serve to demonstrate 
the veteran's awareness that his diabetes is due to a cause 
other than presumed herbicide exposure.]

Accordingly, for the reasons set out above, the presumption 
of medical nexus between the veteran's herbicide exposure and 
diabetes mellitus has been rebutted by overwhelming 
affirmative evidence to the contrary, namely three medical 
opinions which clearly indicate that prednisone, and not 
herbicide, exposure is the source of the veteran's diabetes.  
See 38 C.F.R. § 3.307(d) (2004).  Element (3), medical nexus, 
is not met and the claim fails on that basis.

Combee considerations

As discussed above, in Combee, the Federal Circuit held that 
when, as here, a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  

As explained above, the veteran has a current diagnosis of 
diabetes.  However, there is not of record evidence of an in-
service incurrence of the disease, including during the one 
year presumptive period after service in 38 C.F.R. § 3.309(a) 
(2004).  Moreover, the record does not contain a competent 
nexus opinion linking the veteran's diabetes to any condition 
of service.  Specifically the October 1999, November 1999 and 
April 2002 medical opinions each found that the veteran's 
diabetes was caused by the use of prednisone to treat his 
pulmonary emphysema/asthma and not any condition of service.

Conclusion

For the reasons and bases expressed above, the Board has 
concluded that the presumption of in-service incurrence based 
on herbicide exposure has been rebutted by evidence 
establishing that an intercurrent injury or disease 
(prednisone treatment for pulmonary emphysema/asthma) is the 
recognized cause of the veteran's diabetes mellitus.  See 38 
U.S.C.A. § 1113 (West 2002).  Entitlement to service 
connection for diabetes mellitus accordingly cannot be 
granted.

2.  Entitlement to service connection for vision problems, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/asthma, claimed as secondary to 
diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for a left big toe 
disability, claimed as secondary to diabetes mellitus.

8.  Entitlement to service connection for a left knee 
replacement, claimed as secondary to a respiratory condition.

Pertinent law and regulations

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  With respect to 
secondary service connection, a similar analysis applies.  
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran has not contended any of these conditions 
resulted directly from his military service.  He contends 
that these disorders are caused by his diabetes mellitus (or 
in the case of the issue of entitlement to service connection 
for a left knee replacement, as being caused by a respiratory 
condition which, in turn, he contends is due to diabetes 
mellitus).  His claims therefore depend upon diabetes 
mellitus being service connected.  As discussed above, 
service connection for diabetes mellitus has been denied by 
the Board.  Therefore, Wallin element (2) has not been met, 
and secondary service connection for vision problem, 
hypertension, COPD/asthma, peripheral neuropathy, coronary 
heart disease and a left big toe disability cannot be 
granted. 

The veteran does not contend that his left knee problems were 
due to service; instead, he argues that his knee problems are 
a result of his lung condition.
As service connection for COPD/asthma cannot be granted on a 
secondary basis, it also follows that service connection for 
a left knee replacement secondary to COPD/asthma cannot be 
granted.  

The Board further observes that there must be competent 
medical evidence of a current disability.  See Wallin, supra.  
The veteran has not been diagnosed with peripheral 
neuropathy.  Therefore, the veteran's claim of entitlement to 
service connection of peripheral neuropathy also fails on the 
basis of medical evidence which documents a current 
disability.

In that connection, as indicated in the law and regulations 
section above, peripheral neuropathy is an Agent Orange-
related disease. However, the veteran did not raise the issue 
of service connection therefor on that basis, but rather as 
secondary to his service-connected diabetes mellitus.  In any 
event, in the absence of a current diagnosis of peripheral 
neuropathy the matter of the veteran's theory of entitlement 
is of no consequence.   

Conclusion

In the absence of service connection for diabetes, service 
connection cannot be established for vision problems, 
hypertension, COPD/asthma, peripheral neuropathy, coronary 
artery disease and a left bit toe disability.  In the absence 
of service connection for COPD/asthma, service connection 
cannot be established for a left knee disability.  See 
Wallin, supra.  The veteran's claims fail as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefits 
sought on appeal are accordingly denied.

9.  Entitlement to a total disability based rating based on 
individual unemployability due to service-connected 
disability (TDIU).

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2004).  

Analysis

The veteran is not service-connected for any disability.  
TDIU is unavailable to him, as it is based on service-
connected disabilities and the veteran currently has none.  
Entitlement to service connection for TDIU is therefore 
denied as a matter of law.  See Sabonis, supra.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for vision problems is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/asthma is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for a left big toe 
disability is denied.

Entitlement to service connection for a left knee replacement 
is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


